Citation Nr: 0120973	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  94-34 329	)	DATE
	)
	)
                              
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability, to include lumbar stenosis, low back strain, and 
degenerative joint disease.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	David T. Bryant, Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant served on active duty from December 1962 to 
December 1964, and from December 1990 to April 1991.  He had 
active duty for training between July 15 and July 30, 1972.

This case previously came before the Board of Veterans' 
Appeals (the Board) on appeal from a July 1993 rating 
decision of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a September 1997 
decision, the Board found the appellant had not submitted a 
well grounded claim for service connection for a chronic low 
back disability and also denied service connection for 
diabetes mellitus.  The Court of Appeals for Veterans Claims 
(Court) filed a single-judge memorandum decision in April 
2000 that affirmed the Board's decision on the grounds that 
neither claim was well grounded.  In June 2000, the appellant 
filed a motion for reconsideration.  In August 2000, the 
Court denied reconsideration with regard to the lower back 
claim but granted it with regard to the claim for service 
connection for diabetes mellitus.  The Court then affirmed 
the denial of service connection for diabetes mellitus.  In 
September 2000, the appellant filed a motion for panel 
review.

There was a significant change in the law since the appellant 
filed his motion for panel review.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
In February 2001, the Court issued an order that vacated the 
September 1997 Board decision and directed a Remand of the 
appellant's claims for readjudication in accordance with the 
VCAA requirements.  Accordingly, this Remand is issued below 
in compliance with the Court's order.


REMAND

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time which respect to this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

A medical opinion for compensation claims must be obtained 
when the evidence shows that the claimant has a current 
disability that may be associated with the claimant's active 
service and there is insufficient medical evidence to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C.A. § 5103A).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Low back disability.

The appellant has contended that he injured his back during a 
period of active duty for training in 1972 and that his 
current low back diagnoses are attributable to that 1972 
injury.  This Remand serves as notice to the appellant that 
competent medical evidence that links post-service low back 
disability, including lumbar stenosis, low back strain, 
and/or degenerative joint disease to any period of active 
service/active duty for training has not been presented.  
This Remand serves as notice to the appellant that competent 
medical evidence that links his retrospective assertion of 
post-service continuity of symptomatology to his current low 
back disability/disabilities has not been presented.  

Competent evidence of post-service low back disability and 
competent evidence of a back muscular strain during a period 
of active duty for training in 1972 has been presented.  The 
ultimate question is whether any of the identified post-
service low back disorders are attributable to the 1972 low 
back strain.  The appellant was previously afforded a VA 
examination in 1993, however the examiner did not 
specifically address this question.  Therefore, the Board 
finds that under the provisions of the VCAA an additional 
medical opinion is necessary.

After a review of the claims folder, the Board has not 
identified any relevant records adequately identified by the 
appellant that have not previously been obtained by the RO.  
This Remand serves as notice to the appellant that if he has 
competent medical evidence that cures the evidentiary defects 
identified by the Board, he must submit it.

Diabetes mellitus.

The evidence shows and the appellant has conceded that a 
medically confirmed diagnosis of diabetes mellitus preexisted 
the appellant's 1990-1991 period of active service.  The 
appellant contends that in the period preceding his Gulf War 
service, his diabetes mellitus was non-insulin dependant.  In 
August 1991, his diabetes mellitus became insulin dependent.  
Thus, the appellant argues that preexisting diabetes mellitus 
was aggravated by active service.

This Remand serves as notice to the appellant that competent 
medical evidence that preexisting diabetes mellitus was 
aggravated by a period of active duty from December 1990 to 
April 1991 has not been presented.

The ultimate question is whether diabetes mellitus was 
aggravated by active service.  A preexisting disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (2000).  The appellant was afforded 
a VA examination in 1993, however the examiner did not 
address this question.  Thus, the VCAA requires that a VA 
medical opinion be obtained in this case.

After a review of the claims folder, the Board has not 
identified any relevant records adequately identified by the 
appellant that have not previously been obtained by the RO.  
This Remand serves as notice to the appellant that if he has 
competent medical evidence that cures the evidentiary defects 
identified by the Board, he must submit it.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain an orthopedic 
opinion from a VA physician.  Based on a 
review of all of the evidence of record, 
the physician should determine whether it 
is as likely as not that post-service low 
back disability, to include lumbar 
stenosis, low back strain, and/or 
degenerative joint disease, is 
attributable to muscular strain diagnosed 
in 1972.  The opinion should include 
commentary regarding back injuries 
reported in private medical records in 
May 1983, September 1985, September 1988, 
and May 1993.

3.  The RO should obtain an opinion from a 
VA physician with regard to the claim for 
service connection for diabetes mellitus.  
Based on a review of all of the evidence, 
the physician should determine whether 
diabetes mellitus underwent a permanent 
increase in severity during service.  The 
physician should state whether there is 
evidence of permanent worsening of the 
underlying condition during service as 
opposed to a temporary worsening of 
symptoms or flare-up.  The physician must 
cite to the evidence of record that 
supports the conclusion.  If diabetes 
mellitus underwent a permanent increase in 
severity during service, the physician 
must state whether there is undebatable, 
clear and unmistakable (obvious or 
manifest) evidence that this permanent 
increase in diabetes mellitus sustained in 
service is attributable solely to the 
natural progression of the disease.  The 
physician must cite to the evidence of 
record and medical facts and principles 
that supports the conclusion.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




